Citation Nr: 1115141	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a depressive disorder, and if so, whether service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1977 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2010, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran appealed the Board's July 2010 decision denying the Veteran's claim to reopen entitlement to service connection for a depressive disorder to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Remand (Joint Motion).  In a January 2011 Order, the Court granted the motion and remanded the matter to the Board for action consistent with the Joint Motion.

The issue of entitlement to service connection for a depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2005, the RO denied the Veteran's application to reopen his service connection claim for a depressive disorder and the Veteran did not appeal this decision within one year from the date of the rating decision.

2.  Evidence associated with the claims file since the June 2005 rating decision was not of record at the time of the June 2005 rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a depressive disorder.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The evidence received subsequent to the June 2005 rating decision is new and material and the claim of entitlement to service connection for a depressive disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting the Veteran's request to reopen the claim of entitlement to service connection for a depressive disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  New and Material Evidence

As an initial matter, the Board observes that the Veteran's service personnel records were associated with the claims file after the original rating decision denying the Veteran's service connection claim for a depressive disorder.  Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that existed and had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim, not withstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c) (2010).   The service personnel records associated with the claims file do not provide any information with respect to the Veteran's depressive disorder.  Specifically, the service personnel records do not provide any medical evidence linking the Veteran's current depressive disorder to military service or the alleged sexual assault in military service.  Accordingly, the Board concludes that the service personnel records are not relevant to the Veteran's service connection claim for a depressive disorder.  Thus, the Board requires the submission of new and material evidence to consider the Veteran's service connection claim for a depressive disorder.

An unappealed rating decision dated in June 2005 denied the Veteran's claim of entitlement to service connection for a depressive disorder on the basis that the evidence of record did not establish a relationship between the Veteran's claimed depressive disorder and military service.  The relevant evidence of record at the time of the June 2005 rating decision consisted of service treatment records, VA treatment records from August 1997 to April 2005 and lay statements by the Veteran.  The Veteran did not file a notice of disagreement with the June 2005 rating decision.  Therefore, the June 2005 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).   "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

VA received the Veteran's request to reopen his claim for depression in February 2008.  The relevant evidence of record received since the June 2005 rating decision includes VA treatment records dated from August 2005 to April 2009, private treatment records dated from April 2001 to January 2004, a private medical opinion dated in January 2011, a transcript of the June 2010 Board hearing and lay statements from the Veteran.  The Board notes the private medical opinion dated in January 2011 indicates that the Veteran's depressive disorder is related to alleged sexual assault in service.  The Veteran also submitted a statement in December 2008 indicating that he has had depressive symptoms since 1977, while he was in military service to 2007.  The Veteran is competent to report that he has had symptoms of depression since military service and the Board will presume that the statement is credible in determining whether to reopen the claim. The private opinion and the lay evidence of continuity of depressive symptoms since service is new in that it was not of record at the time of the June 2005 rating decision.  The Board finds that the evidence is material as it indicates that the Veteran's depressive disorder may be related to active military service.  

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a depressive disorder is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a depressive disorder is reopened and the appeal is granted to that extent only.

REMAND

After a review of the record, the Board has determined that further evidentiary development is necessary before the Board can adjudicate the service connection claim on appeal.  

In April 2008, the Veteran submitted private treatment records from Tinley Park Mental Health Center.  A private treatment report dated in April 2001 indicates that the Veteran was previously treated at Tinley Park Mental Health Center in April 1983 and June 1983 for neurotic depression.  A review of the record shows that these treatment records are not associated with the record and the RO has not attempted to obtain these records.  VA has a duty to assist the veteran in obtaining relevant records, including private treatment records, that the veteran has adequately identified.  38 U.S.C.A. § 5103A(c).  VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the veteran's claim for a benefit under a law administered by VA.  38 U.S.C.A. § 5103A.  Thus, the Board finds that a remand is necessary to attempt to obtain these records.

The Board notes that the Veteran claims that his current depressive disorder is related to an alleged in-service sexual assault.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  39 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence shows that the Veteran has a current diagnosis of a depressive disorder.  The Veteran's service treatment records are negative for any complaints of or treatment for depression during military service.  However, the record contains a private medical opinion dated in January 2011 that indicates it is more likely than not that the Veteran's military sexual trauma occurred during basic training and his depression was a result of his military sexual trauma.  Furthermore, the Veteran provided a statement of continuity of symptomatology since service.  Based on the foregoing, the Board concludes that a VA medical opinion is necessary in order to decide the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate steps to contact the Veteran and to elicit from the Veteran the appropriate information, and if required, the consent to obtain the treatment records from Tinley Park Mental Health Center dated in April 1983 and June 1983 for neurotic depression.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

2. Thereafter, schedule the Veteran for a VA psychiatric examination to determine the etiology of the Veteran's depressive disorder.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any psychiatric disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to active military service.  The examiner should provide an explanation for all conclusions reached.  Please send the claims folder to the examiner for review in conjunction with the examination.

3. Upon completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim of entitlement to service connection for a depressive disorder, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


